Citation Nr: 0832300	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-25 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for tinea versicolor and 
seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In May 2006, the Board remanded the 
veteran's claim for additional development.


FINDING OF FACT

Current tinea versicolor and seborrheic dermatitis are not 
shown.


CONCLUSION OF LAW

The veteran does not have tinea versicolor or seborrheic 
dermatitis that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through March 2003 and June 2006 notice 
letters, the veteran and his representative were notified of 
the information and evidence needed to substantiate the 
veteran's service connection claim.  By the June 2006 notice 
letter, the veteran was provided with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the veteran's claim, the claim was 
properly re-adjudicated in June 2008, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the March 2003 and June 2006 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  Consequently, a remand of the service 
connection issue for further notification is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Atlanta, Georgia.  Records from multiple private treatment 
providers identified by the veteran have also been obtained.  
Clinical records were requested from Naha Air Base in 
Okinawa, Japan.  However, no records were available other 
than the treatment records that were already a part of the 
service medical records.  In April 2008, pursuant to the 
Board's remand, the veteran was provided a VA examination in 
connection with his claim, the report of which is of record.  
Thus, VA has properly assisted the veteran in obtaining any 
relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

The veteran alleges that he has a skin condition that had its 
onset during his active military service.  He believes that 
he currently suffers from skin rashes that are the same type 
of skin rashes he had during service.  Thus, the veteran 
contends that service connection is warranted.

A review of the veteran's service medical records reveals 
that he was treated for skin problems on two occasions during 
service.  In January 1967, the veteran was treated for 
seborrheic dermatitis.  Later, in June 1968, he was treated 
for tinea versicolor of the neck at Naha Air Base.  The 
veteran's August 1968 separation examination was normal 
regarding the skin and he did not indicate that he had a skin 
disease.

The veteran states that he has had similar skin problems 
since military service with increased symptoms during the 
summer.  The earliest documented post-service complaint was 
in July 2001 when the veteran complained to the Atlanta VAMC 
of an itchy rash covering a majority of his body.  He had 
similar complaints in July 2002.

Private treatment records show treatment for skin problems at 
North Atlanta Dermatology from February 2003 to May 2003.  
The veteran reported that the symptoms were present since 
1967.  The veteran was diagnosed with nummular dermatitis and 
tinea unguium.  The treatment provider did not offer an 
opinion as to the origins of the veteran's current skin 
conditions.  A September 2003 record from Emory Healthcare 
indicates that the veteran was taking medication for 
onychomycosis, but no further information was provided.

Here, the evidence establishes that the veteran was treated 
for skin problems during active military service.  The 
evidence also shows that he has current skin conditions, but 
he carries diagnoses different than what were noted in his 
service medical records.  In order for service connection to 
be warranted, there must be sufficient competent medical 
evidence linking the current skin conditions to the in-
service skin problems.

In April 2008, the veteran underwent VA dermatological 
examination in connection with the claim.  The VA examiner 
reviewed the claims file and examined the veteran.  The 
veteran had macular erythematous areas on the low back, left 
flank, and right upper arm.  There were also nummular patches 
on both legs and the buttocks.  The examiner diagnosed the 
veteran with nummular eczema/dermatitis and onychomycosis.  
The examiner stated that there was no evidence that the 
veteran was treated for these two skin conditions during 
military service.  She stated that the veteran was first 
diagnosed with and treated for the conditions in 2003.  The 
examiner specifically found that there was no evidence of 
tinea versicolor or seborrheic dermatitis on examination.  

(The Board notes that the VA examination was conducted in the 
spring months rather than the summer months as requested in 
the remand.  Nevertheless, the scheduled examination 
substantially complied with the Board's request because the 
veteran's current skin conditions were evidenced during the 
examination.  Although the veteran has stated that the skin 
conditions are more severe during the summer, the salient 
question for the purposes of this claim is whether the 
current skin conditions are attributable to the veteran's 
military service.  The level of severity of the symptoms is 
not before the Board.  Thus, a remand for further examination 
is not necessary.)

In consideration of the evidence of record, the Board finds 
that the veteran does not currently suffer from either tinea 
versicolor or seborrheic dermatitis.  Although those skin 
problems were noted in the service medical records, they are 
not evidenced in the post-service medical records.  The VA 
examiner specifically noted that tinea versicolor and 
seborrheic dermatitis were not seen during the dermatological 
examination.  Instead, the evidence reflects that the veteran 
suffers from different skin conditions in nummular eczema and 
tinea unguium/onychomycosis.  The veteran was not treated for 
those skin conditions during his military service.  Although 
the veteran may interpret the symptoms of the skin conditions 
as identical, the competent medical evidence shows that he in 
fact suffers from different skin conditions than what he had 
in service.  Because the veteran does not currently suffer 
from either tinea versicolor or seborrheic dermatitis, and 
because the medical evidence does not indicate that his 
current skin conditions are related to his period of military 
service, service connection is not warranted in this case.

The Board has considered the veteran's written contentions 
with regard to his claim of service connection.  While the 
Board does not doubt the sincerity of the veteran's belief 
that his current skin conditions are related to his skin 
problems in service, as a lay person without the appropriate 
medical training or expertise, he is not competent to provide 
a probative opinion on a medical matter-such as the etiology 
of a current disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992)).

For all the foregoing reasons, the Board finds that the claim 
of service connection for tinea versicolor and seborrheic 
dermatitis must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for tinea versicolor or seborrheic 
dermatitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


